DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.  Claims 4, 6-8 are objected to because of the following. Claims 4, 6-8 recite  a Markush-type listings of thermal stabilizers. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Adachi (US 2008/0139705) in view of Horihata et al (US 2008/0210250) and Boyle et al (US 2003/0157319).
Adachi discloses a polyvinyl chloride-based fiber for artificial hair (Abstract, claim 20) comprising:
a) 100 pbw of a vinyl chloride resin (PVC) having viscosity average degree of polymerization of 450 or more, preferably 650-1450 ([0018]);
b) 0.2-20 pbw, or 1-5 pbw ([0025]), of crosslinked vinyl chloride resin (crosslinked PVC) having viscosity average degree of polymerization of 500-1800 ([0022]),
c) 0.2-5 pbw of a thermal stabilizer, such as Ca-Zn-based or hydrotalcite-based ([0026]-[0028], as to instant claims 4, 6).

5. The exemplified fiber comprises PVC component a) having degree of polymerization of 1000 (Table 1).  Though Adachi does not explicitly recite the crosslinked PVC having degree of polymerization of 1800, in view of the teachings of Adachi that the cross-linked PVC may have degree of polymerization of 1800, it would have been obvious to a one of ordinary skill in the art to choose and use the cross-linked PVC having degree of polymerization of 1800 as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
Given the PVC is having degree of polymerization of 1000 and the cross-linked PVC is having degree of polymerization of 1800, the difference in said degrees of polymerization will be 800 (as to instant claim 1).

6. The fiber further comprises an antistatic agent ([0040]).
Adachi does not teach the fiber having cross-sectional shape comprising a first, a second and a third projections, when the length of the first projection from the center C is set as L1, the length of the second projection from the center C is set as L2, and the length of the third projection from the center C is set as L3, and wherein 
the length L1 of the first projection, the length L2 of the second projection, and the length L3 of the third projection from the center C satisfy L3 = L2, L2 =(0.80-0.95)L1, and L3 = (0.8-0.95)L1 (as required by claim 2).

8. However,  Horihata et al discloses polyvinyl chloride fibers for artificial hair, having degree of polymerization of 600-2,500 ([0013]), further in combination with 0.5-5 pbw of a thermal stabilizer and an antistatic agent ([0030]-[0031]), wherein the fiber comprises a Y-shaped cross-sectional shape as shown in Figure 1 below (Fig. 1, [0043]-[0044]):

    PNG
    media_image1.png
    249
    284
    media_image1.png
    Greyscale
 Figure 1
The Y-shape is having three projections radially extending from the center portion; the lengths of the projections may be same or different ([0044]).
Thus, the fiber of Horihata et al is having Y-shape with three projections, wherein Horihata et al explicitly teaches that the lengths of the projections maybe same or Horihata et al, it would have been obvious to a one of ordinary skill in the art to prepare, or obvious to try to prepare the Y-shaped fiber of Horihata et al having all three projections having about the same length, or the length of the second and the third projections being about 0.95 of the length of the first projection as well, given such is desired, thereby arriving at the present invention (as to instant claim 2). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). It is Examiner’s position that the length of 0.95L is close to the length L.
It is the Examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
The fiber of Horihata et al is having soft touch close to human hair and maintains uniform curling (Abstract).

9.  Since both Horihata et al and Adachi  are related to polyvinyl chloride-based fiber comprising polyvinyl chloride, thermal stabilizer and antistatic agent, used for making artificial hair, and thereby belong to the same field of endeavor, wherein Horihata et al explicitly teaches the fiber having Y-shaped cross-section comprising three projections having same or different length, wherein such fiber provides artificial hair having soft  Adachi  and Horihata et al, and to prepare the fiber of Adachi having Y-shaped cross-section having three projections as taught by Horihata et al, so to provide the fiber of Adachi  with soft touch and improved curling, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have 

10. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific length of each of the three projections of the Y-shaped fiber of Adachi in view of Horihata et al, including the second and/or the third projections being shorter than the first projection, as taught by Horihata et al , such that the lengths of the second and/or third projections would be 80-95% of the length of the first projection, depending on the desired properties of the fiber, such as desired level of softness and curl retaining level, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

11. As evident from Figure 1 above, the Y-shaped fiber of Adachi in view of Horihata et al comprises the projections having shape that the width of each projection closer to the center is larger than the width closer to the projection tips. Therefore, the ratio of the width value closer to the center to the width value closer to the projection tip will intrinsically and necessarily be, or would be reasonably expected to be more than 1.
However, Adachi in view of Horihata et al do not teach the fiber wherein (2) the ratio of a width W1(o.15) of the first projection at a distance of 0.15L1 from the center C and a width W1(o.9) of the first projection at a distance of 0.9L1 from the center C 1(o.15)/W1(o.9)) is 1.2-2.5;  and-3-New U.S. Patent Application (3) at least one of the ratio of a width W2(0.15) of the second projection at a distance of 0.15L2 from the center C and a width W2(0.9) of the second projection at a distance of 0.9L2 from the center C (W2(0.15)/W2(0.9)) and the ratio of a width W3(0.15) of the third projection at a distance of 0.15L3 from the center C and a width W3(0.9) of the third projection at a distance of 0.9L3 from the center C (W3(0.15)/W3(0.9)) is 1.8-2.5.

12. However, Boyle et al discloses filaments having Y-shaped cross-section comprising three lobes, each lobe comprising a convex region, a concave transition region and a nipple section, as presented in Figure 2 below (fig. 1-2):


    PNG
    media_image3.png
    402
    455
    media_image3.png
    Greyscale
Figure 2



14.  The filaments having structure of Figure 2 are produced using a spinneret capillary having the structure of Figure 3 below (see Figure 6, [0076] of Boyle et al):

    PNG
    media_image4.png
    527
    471
    media_image4.png
    Greyscale

Wherein the length LC is about 13% of the overall length; the width WN is 0.0762-0.10 mm; the width WC is 0.102-0.152 mm ([0078]-[0080]).
The orifice of the spinneret capillary is comprised of three legs; each leg originated at a central point in a trilobal central region 31. Immediately adjacent to the trilobal center 31 

15.  Given the length LC is about 13% of the overall length of the leg, therefore, the width WC appears to be the value measured at about 13% of the overall length (corresponding and close to the value W(0.15) as claimed in instant invention) and may take values of as high as 0.152 mm. Since the nipple section 51 occupies as high as 80% of the overall length of the leg, and the width at the tip of the nipple, corresponding to the value W(0.9) as claimed in instant invention, will be equal to the values of WN as well, i.e. as low as 0.0762mm, therefore, the width ratio W(about 13%)/W(90%) of the spinneret of Boyle et al maybe 0.152/0.0762=2 (as to instant claim 1).

16.  Since the shape and the size of the produced  filament depends on the shape and size of the spinneret used for spinning, therefore, it would have been reasonable to a one of ordinary skill in the art to expect that the filaments, produced using the spinneret capillary having width ratio W(about 13%)/W(90%) of about 2, would have the ratio W(about 13%)/W(90%) about 2, or close to 2 as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17. The filaments produced using the spinneret of Boyle et al are soft and having low luster (Title, Abstract).

18. Since Boyle et al and Adachi in view of Horihata et al are related to filaments having Y-shaped cross-section with the width of the projections/lobes at the center being larger than at the tips of said projections, that are soft to touch, and thereby belong to the same field of endeavor, wherein Boyle et al  discloses such filaments being produced using a three-leg Y-shaped spinneret having width ratio W(about 13%)/W(90%) of about 2, and such filaments having low luster, therefore, based on the combined teachings of Boyle et al  and Adachi in view of Horihata et al, it would have been obvious to a one of ordinary skill in the art to produce the filaments of Adachi in view of Horihata et al using the spinneret having width ratio W(about 13%)/W(90%) of about 2, so to ensure the filaments of Adachi in view of Horihata et al having not only soft touch but low luster as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

	
19. Since the filaments of Adachi in view of Horihata et al and Boyle et al  are produced using the Y-shaped spinneret having the width ratio W(about 13%)/W(90%) of about 2, therefore, the filaments of Adachi in view of Horihata et al and Boyle et al   would be reasonably expected to have width ratio W(about 13%)/W(90%) of about 2, or close to 2 as well. Where the claimed and prior art products are identical or substantially In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

20. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific length and width of each of the sections of each of the legs of the spinneret used to form the Y-shaped filaments of Adachi in view of Horihata et al and Boyle et al, and further spinning conditions including temperature, so to produce the final filaments having a desired W(0.15)/W(0.9) ratio and desired length of each projection, and thereby a desired combination of softness, low luster and level of curling, thus arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

21. Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Adachi (US 2008/0139705) in view of Horihata et al (US 2008/0210250) and Boyle et al (US 2003/0157319), in further view of Shizuki et al (US 4,600,743).

Adachi (US 2008/0139705) in view of Horihata et al (US 2008/0210250) and Boyle et al (US 2003/0157319), set forth in paragraphs 3-20 above is incorporated here by reference.

23. Though Adachi  in view of Horihata et al and Boyle et al recite the fiber comprising antistatic agent, Adachi  in view of Horihata et al and Boyle et al do not recite the amount of used antistatic agent.

24. However, Shizuki et al discloses an antistatic fiber obtained by melt spinning of any fiber-forming thermoplastic polymer containing not less than 0.5%wt of polyoxyalkylene glycol to provide the fiber with excellent antistatic level and antistatic durability (Abstract, col. 1, lines 6-7; col. 4, lines 30-31).

25.  The thermoplastic polymer may include vinyl chloride resin (col. 7, lines 9-10).

26. Since addition of 0.5%wt of polyoxyalkylene glycol to the fiber-forming thermoplastic resin provides fibers with excellent antistatic level and antistatic durability, as taught by Shizuki et al, therefore, based on the combined teachings of Shizuki et al and Adachi  in view of Horihata et al and Boyle et al , it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include 0.5%wt or more of polyoxyalkylene glycol into the composition for forming fiber of Adachi  in view of Horihata et al and Boyle et al, so to ensure the fiber of Adachi  in view of Horihata et al and Boyle et al  is having excellent antistatic level and antistatic durability, and since . 

Conclusion
27.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,311,761 and US2018/0051393 are related to fibers/filaments comprising Y-shaped cross-section.

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764